19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                      1 of 37
 19-36359-cgm          Doc 7-2       Filed 09/10/19 Entered 09/10/19 11:23:27            Exhibit   Pg
                                                  2 of 37


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
------------------------------------------------------------------x

In re:
                                                                      Case No. 19-36359-cgm

Moises A. Ramon,                                                      Chapter 7
aka Moises Alejandro Ramon Quezada


                                                                      HON. CECELIA G. MORRIS


         Debtor(s).
------------------------------------------------------------------x

         RULE 55 OF THE FEDERAL RULES OF CIVIL PROCEDURE AFFIDAVIT

         As attorney for movant admitted to practice before this Court, I represent that upon

information and belief, the debtor is not an infant, incompetent, or in the military.



Dated: September 10, 2019


                                                     By: /s/ Barbara Whipple____
                                                             Barbara Whipple, Esq.
                                                             Attorney for Secured Creditor
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                      3 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                      4 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                      5 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                      6 of 37
(Page 5 of 35)   19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                       7 of 37
(Page 6 of 35) 19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                     8 of 37
(Page 7 of 35) 19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                     9 of 37
(Page 8 of 35) 19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    10 of 37
(Page 9 of 35) 19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    11 of 37
(Page 10 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    12 of 37
(Page 11 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    13 of 37
(Page 12 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    14 of 37
(Page 13 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    15 of 37
(Page 14 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    16 of 37
(Page 15 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    17 of 37
(Page 16 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    18 of 37
(Page 17 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    19 of 37
(Page 18 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    20 of 37
(Page 19 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    21 of 37
(Page 20 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    22 of 37
(Page 21 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    23 of 37
(Page 22 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    24 of 37
(Page 23 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    25 of 37
(Page 24 of 35)19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                                    26 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     27 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     28 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     29 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     30 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     31 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     32 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     33 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     34 of 37
19-36359-cgm   Doc 7-2   Filed 09/10/19 Entered 09/10/19 11:23:27   Exhibit   Pg
                                     35 of 37
                 19-36359-cgm                     Doc 7-2          Filed 09/10/19 Entered 09/10/19 11:23:27                                    Exhibit       Pg
                                                                               36 of 37
 Fill in this information to identify your case:

 Debtor 1                   Moises A. Ramon
                            First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                        Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                             Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                   Do not deduct the      that supports this      portion
                                                                                                             value of collateral.   claim                   If any
 2.1     Chase Mortgage                             Describe the property that secures the claim:              $151,552.00               $399,000.00                     $0.00
         Creditor's Name                            109 Willow Spur Carmel, NY 10512
                                                    Putnam County
                                                    As of the date you file, the claim is: Check all that
         3415 Vision Dr                             apply.
         Columbus, OH 43219                             Contingent
         Number, Street, City, State & Zip Code         Unliquidated
                                                        Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
     Debtor 1 only                                      An agreement you made (such as mortgage or secured
                                                         car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another            Judgment lien from a lawsuit
       Check if this claim relates to a                 Other (including a right to offset)
       community debt

                                 Opened
                                 06/11 Last
                                 Active
 Date debt was incurred          12/01/17                    Last 4 digits of account number        6488




Official Form 106D                                  Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
               19-36359-cgm                       Doc 7-2           Filed 09/10/19 Entered 09/10/19 11:23:27                                 Exhibit     Pg
                                                                                37 of 37
 Debtor 1 Moises A. Ramon                                                                                     Case number (if known)
               First Name                  Middle Name                      Last Name


 2.2     Nationstar Mortgage LLC                    Describe the property that secures the claim:                   $304,484.00           $292,000.00     $12,484.00
         Creditor's Name                            32 Palmer Trail Carmel, NY 10512
         Attn: Bankruptcy                           Putnam County
         8950 Cypress Waters                        Debtor and 2 other parties on deed
                                                    As of the date you file, the claim is: Check all that
         Blvd                                       apply.
         Coppell, TX 75019                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 04/07 Last
                                 Active
 Date debt was incurred          10/13/17                    Last 4 digits of account number         0696



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $456,036.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $456,036.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
